IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


THOMAS AMATO AND JEAN AMATO,        : No. 448 EAL 2015
HIS WIFE                            :
                                    :
                                    : Petition for Allowance of Appeal from
          v.                        : the Order of the Superior Court
                                    :
                                    :
BELL & GOSSETT, CLARK-RELIANCE      :
CORP., COPES-VULCAN, INC., CRANE    :
CO., DEZURIK/COPES-VULCAN,          :
ELECTROLUX HOME PRODUCTS, INC.,     :
GOODYEAR CANADA,                    :
INC.,GREENE,TWEED & COMPANY,        :
INDUSTRIAL HOLDINGS CORP. F/K/A     :
CARBORUNDUM COMPANY, INC.,J.A.      :
SEXAUER, INC., JOHN CRANE, INC.,    :
LINCOLN ELECTRIC CO., NIBCO, INC,   :
PARKER-HANNIFIN COP., SAINT-        :
GOBAIN ABRASIVES, INC., SEPCO       :
CORP., SPX CORP., VELAN             :
VALVECORP., WILLIAM POWELL          :
COMPANY, INGERSOLL RAND             :
COMPANY,TRANE US, INC.,             :
INDIVIDUALLY AND F/K/A AMERICAN     :
STANDARD, INC., SUCCESSOR TO THE    :
TRANE CO., AMERICAN RADIATOR &      :
STANDARDSANITARY CORP.,             :
KEWANEE BOILER, CO., AND/OR         :
KEWANEE BOILER DIV. OF AMERICAN     :
STANDARD, UNION CARBIDE CORP.       :
AND WARREN PUMPS, LLC               :
                                    :
                                    :
PETITION OF: CRANE CO.              :


                               ORDER



PER CURIAM
       AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


              Whether, under the Court’s recent decision in Tincher v. Omega Flex, Inc.,
              104 A.3d 328 (Pa. 2014), a defendant in a strict-liability claim based on a
              failure-to-warn theory has the right to have a jury determine whether its
              product was “unreasonably dangerous[?]”


Mr. Justice Eakin did not participate in the consideration or decision of this matter.




                                    [448 EAL 2015] - 2